SOUTHWICK, P.J.,
for the court.
¶ 1. Bennie Stroud filed for post-conviction relief following the entry of his guilty plea to charges of aggravated assault, possession of a firearm by a felon and possession of a controlled substance. The Circuit Court of Jackson County denied the petition and Stroud appeals. Finding we lack jurisdiction, we dismiss the appeal.
FACTS
¶2. Bennie Stroud entered a plea of guilty to multiple felony offenses on March 5, 1997. The following day, he filed a pro se motion to withdraw the guilty plea. The motion was heard on April 14, 1997, and denied. At the same proceeding, Stroud was sentenced to fiftéen years imprisonment as an habitual offender on April 14, 1997.
113. Stroud filed his petition for post-conviction relief on October 8, 1997, claiming his guilty plea was involuntary and that counsel had been ineffective. The circuit court denied the petition on October 30, 1997. An appeal was filed with the supreme court on January 20, 1998. Since that time, occasional motions have been submitted, but Stroud’s initial brief was not filed until July 2002.
DISCUSSION
¶ 4. Appeals from both civil and criminal decisions must be filed within thirty days after the date of entry of the judgment or order from which the petition appeals. M.R.A.P. 4(a). Stroud filed his appeal well after this deadline had passed. Under our court rules, pro se parties are held to the same standards of procedure as attorneys. URCCC 8.05(3).
¶ 5. Had Stroud alleged and proved that he failed to receive timely notice of the *611entry of the order denying his post-conviction relief petition, he could have sought to reopen the time for appeal. M.R.A.P. 4(h). However, Stroud has never made that claim and has never petitioned any court to reopen the time for appeal.
¶ 6. Having failed to follow either route to appeal the denial of his petition, Stroud is time-barred. This Court has no jurisdiction to review his claims and his petition is hereby dismissed.
¶ 7. THE APPEAL OF THE JUDGMENT OF THE JACKSON COUNTY CIRCUIT COURT DENYING POST-CONVICTION RELIEF IS DISMISSED. COSTS OF THIS APPEAL ARE ASSESSED TO JACKSON COUNTY.
McMILLIN, C.J., KING, P.J., BRIDGES, THOMAS, LEE, IRVING, MYERS, CHANDLER AND GRIFFIS, JJ., CONCUR.